    8:20-cv-00466-RFR-MDN Doc # 36 Filed: 06/17/21 Page 1 of 2 - Page ID # 95




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEBRASKA

OMAHA NEON SIGN CO., INC.,

                            Plaintiff,                                                 8:20CV466

         vs.                                                                SECOND AMENDED
                                                                         CASE PROGRESSION ORDER
CONTINENTAL WESTERN INSURANCE
COMPANY,

                            Defendant.


       This matter comes before the Court on the parties’ Joint Motion to Amend the Amended
Case Progression Order (Filing No. 35). After a review of the parties’ motion, the Court finds
good cause to grant the requested extensions. Accordingly,

        IT IS ORDERED that the Joint Motion to Amend the Amended Case Progression Order
(Filing No. 35) is granted, and the amended case progression order is amended as follows:

               1)    The deadline for identifying expert witnesses expected to testify at the trial,
                     (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained experts,
                     (Fed. R. Civ. P. 26(a)(2)(C)), is extended to August 17, 2021.

               2)    The deadline for completing written discovery under Rules 33, 34, 36, and 45 of
                     the Federal Rules of Civil Procedure remains August 30, 2021. Motions to
                     compel written discovery under Rules 33, 34, 36, and 45 must be filed by
                     September 13, 2021.

                     Note: A motion to compel, to quash, or for a disputed protective order shall not
                     be filed without first contacting the chambers of the undersigned magistrate
                     judge on or before the motion to compel deadline to set a conference to discuss
                     the parties’ dispute, and after being granted leave to do so by the Court.

               3)    The deadline for completing expert disclosures1 for all experts expected to
                     testify at trial, (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-
                     retained experts, (Fed. R. Civ. P. 26(a)(2)(C)), is extended to September 20,
                     2021.

               4)    The trial and pretrial conference will not be set at this time. A planning
                     conference to discuss case progression, dispositive motions, the parties’ interest
                     in settlement, and the trial and pretrial conference settings remains scheduled
                     with the undersigned magistrate judge on September 24, 2021, at 10:00 a.m.
                     by telephone. Counsel shall use the conferencing instructions assigned to this
                     case to participate in the conference.

1
  While treating medical and mental health care providers are generally not considered “specially retained experts,”
not all their opinions relate to the care and treatment of a patient. Their opinion testimony is limited to what is stated
within their treatment documentation. As to each such expert, any opinions which are not stated within that expert’s
treatment records and reports must be separately and timely disclosed.
8:20-cv-00466-RFR-MDN Doc # 36 Filed: 06/17/21 Page 2 of 2 - Page ID # 96




      5)    The deposition deadline, including but not limited to depositions for oral
            testimony only under Rule 45, is extended to October 15, 2021.

      6)    The deadline for filing motions to dismiss and motions for summary judgment
            remains October 25, 2021.

      7)    The deadline for filing motions to exclude testimony on Daubert and related
            grounds remains November 8, 2021.

      8)    The parties shall comply with all other stipulations and agreements recited in
            their Rule 26(f) planning report that are not inconsistent with this order.

      9)    All requests for changes of deadlines or settings established herein shall be
            directed to the undersigned magistrate judge. Such requests will not be
            considered absent a showing of due diligence in the timely progression of this
            case and the recent development of circumstances, unanticipated prior to the
            filing of the motion, which require that additional time be allowed.


   Dated this 17th day of June, 2021.
                                              BY THE COURT:

                                              s/Michael D. Nelson
                                              United States Magistrate Judge
